                    Case 4:19-cv-11093-TSH Document 110 Filed 06/17/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT

                                       DISTRICT OF MASSACHUSETTS

        PAUL JONES,

        Plaintiff                                             DOCKET NO. 4:19-cv-11093-TSH

        v.

        MONTACHUSETT REGIONAL TRANSIT AUTHORITY, Et Al.,

        Defendants




             PLAINTIFFS VERIFIED EMERGENCY MOTION TO COMPEL PRODUCTION OF

          DOCUMENTS RESPONSIVE TO PLAINTIFFS’ FIRST REQUEST FOR DOCUMENTS &

                                              INTERRAGOTORIES


1. Plaintiffs submit this motion, pursuant to Rule 37(a)(3)(B)(iv) of the Federal Rules of Civil Procedure, to

   compel Defendant Montachusetts Reginal Transit Authority (“Defendant”) to produce documents responsive

   to Plaintiffs’ First Request for the Production of Documents and Interrogatory’s . For the reasons set forth

   below, this Court should grant Plaintiffs’ motion to compel and reject defendants Boilerplate objections

   claiming that Plaintiff’s discovery request is overbroad, unduly burdensome and on the grounds that the

   documents requested go beyond those allowed by the Court’s Orders. As required by Local Rule 7.1,

   Plaintiffs have conferred in good faith with attorneys for the Defendant regarding the nature of this Motion

   and its legal basis and attempted to narrow the scope of the issues before this Court. After several meet and

   confer, counsel for the Defendant wrote that this motion “Your letter simply restates the requests of MART’s

   responses”.
              Case 4:19-cv-11093-TSH Document 110 Filed 06/17/21 Page 2 of 2




” Defendant did not concur with the motion and Plaintiffs’ attempt to narrow the relevant issues proved

unavailing. Plaintiffs now seek the Court’s consideration of this motion to help narrow the issues and

expedite discovery in this case.



Respectfully Submitted
Paul Jones                                                              June 16, 2021
572 Park Street
Stoughton, Ma02072
617-939-5417
Pj22765@gmail.com

/s/ Paul Jones

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
KP Law, P.C. 101 Arch Street, 12th Floor
Boston, MA 02110-1109
decker@k-plaw.com, mreich@k-plaw.com
(617) 556-0007
